Fullerton, J.
The respondent, plaintiff below, is a religions society, duly incorporated under the laws of the state of Washington. Its by-laws provide for certain officers, and a governing body consisting of five trustees. By some means, not made altogether clear by the record, it has developed two sets of trustees, each set claiming to be the de jure as well as the de facto trustees of the corporation, entitled to possession of its property and entitled to exercise and control its corporate functions. On April 6, 1918, the appellants in the present action, purporting to act as trustees of the corporation, entered an order removing from office the pastor of the church, and on the next day entered a similar order removing the treasurer. On the refusal of these officers to recognize the authority of the board, that body, purporting to act for and on behalf of the corporation, brought an action seeking to restrain them from exercising any of the duties pertaining to the offices of pastor and treasurer. Immediately thereafter, the rival board of trustees, in the name of the corporation, instituted the present action. In the complaint it is alleged that the defendants are usurping the offices of trustees of the corporation, and attempting to conduct and carry on its business and control its property and assets without legal authority or right. The prayer was for injunctive relief. On the filing of the complaint, an application was made for a temporary injunction pending the hearing of the cause upon its merits. The application was duly noted for hearing, at which hearing the rival board appeared, and both sides submitted the controversy to the court on affidavits in which the claims of the rival contestants are set forth in more or less detail. The trial court granted a temporary in june*156tion, and from the order entered evidencing its ruling, this appeal is prosecuted.
The sole question presented here is the sufficiency of the evidence to warrant the relief granted. The appellants concede that, in this jurisdiction, the power of the court to grant a temporary injunction is.more or less discretionary, hut contend that the discretion is not arbitrary or unlimited and must be exercised reasonably, else the order is subject to correction for manifest abuse, and insist that there was here such manifest abuse. But conceding the correctness of the rule contended for, and giving full effect to the lan-. guage of the cases cited in support thereof, we cannot conclude from the record before us that the court in making the order complained of exceeded its legitimate powers. It is needless to detail the evidence. It is sufficient to say that the quarrel between the rival factions has engendered the bitterness usual in such cases, and that the witnesses are widely divergent on almost every essential fact. -But the evidence clearly shows that the respondent faction is in possession of the hall where the services of the church are held, are in possession of the church’s records and property, are conducting the business of the church, in so far as they have been permitted so to do by the appellants, much as it was wont to be conducted before the present difficulty arose, and that to leave the parties unrestrained may result in the nullification, for the time being, at least, of the' corporation’s functions and powers, as well as a loss of its corporate property. These facts, we think, justify the ruling of the trial court.
The question of the ultimate rights of the parties was not before the trial court and is not before us, and is not, of course, hereby determined; these mat*157ters will be fully met at the hearing upon the merits. We but hold that the trial court did well in declaring an armistice in which hostilities shall be suspended until final peace shall be restored by a judgment upon the merits of the controversy.
Order affirmed.
Main, C. J., Mount, Parker, and Holcomb, JJ., concur.